Per Curiam.
Defendant was convicted on February 19, 1969, of robbery armed** by a jury.
On appeal defendant charges that the instructions to the jury were improper. We have reviewed the entire instructions and have come to the conclusion that reversible error is not contained therein. Specifically we note that the instructions on reasonable doubt were adequate although lengthy. Additionally, we note that on several occasions the court instructed the jury that the defendant was being charged for the offense of robbery armed. The phrase “being armed with a dangerous weapon” was further defined. Although the instructions of the court could have been more explicit, they were not objected to, but instead were accepted by defense counsel. GrCR 1963, 516. We conclude that the instructions adequately informed the jury that the defendant had to be armed in order for the jury to bring back a verdict of guilty of robbery armed. There was no reversible error committed in this case concerning the objections of the defendant raised on this appeal. Cf. People v. Price (1970), 21 Mich App 694.
Affirmed.

 MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797).